Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Ellomay Capital Ltd: We consent to the use of our report dated March 31, 2014, with respect to the consolidated statements of financial position of Ellomay Capital Ltd. and its subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of profit or loss and other comprehensive income (loss), changes in equity and cash flows for each of the years in the three-year period ended December 31, 2013, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Israel) A Member firm of KPMG International Tel Aviv, Israel October 30, 2014
